*587OPINION.
Littleton :
From the evidence in this proceeding, the Board is of the opinion that the question involved differs in no material respect from similar questions involved in other cases wherein the Board held that losses arising from investments in stock of a corporation are not losses arising from the operation of a trade or business regularly carried on within the meaning of the statute and may not be carried forward and deducted from income for the succeeding taxable year. J. J. Harrington, 1 B. T. A. 11; Wm. J. Robb, 5 B. T. A. 827; Fridolin Pabst, 6 B. T. A. 843; Harry J. Gutman, 7 B. T. A. 500; W. C. Harris, 8 B. T. A. 1234.
*588We are of the opinion that the Commissioner correctly declined to include the amount of $14,165.24 in determining whether a net loss had been sustained in the year 1922 which might be carried forward and deducted from 1923 income.
Reviewed by the Board.

Judgment will be entered for the respondent.